DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021, 06/24/2021 and 10/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0175440, filed on 27 December 2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “changing at least one of a speed, an acceleration, or steering of a vehicle based” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “resolving power” in claim 23 is used by the claim to mean “angular resolution” or “half-power beamwidth” while the accepted meaning of “resolving power” is unknown.  The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 8 – 12, 16 – 18 and 20 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano (US 2008/0036645).
As to claim 1, Yamano discloses a radio detection and ranging (radar) signal processing  method (see title see also Figs. 5, 11 & 13), comprising: 
obtaining a beat frequency signal based on a radar transmission signal generated based on a frequency modulation model and a radar reflection signal obtained from the radar transmission signal being reflected from an object (Para. 4 “As shown in Fig. 1(a), a signal S1 which frequency is linearly changed is transmitted from a transmission antenna.  The signal S1 which is reflected by a target is received as a signal S2, and the received signal S2 and the transmitted signal S1 are mixed with each other as shown in FIG. 1(b), thereby generating a beat signal S3 which component is a frequency difference between the received signal and the transmitted signal (beat frequency fb). This beat frequency is proportional to a reciprocating propagation delay time .DELTA.t from a target, and distance can be computed therefrom.”  See also Para. 59 – 60 “judge to which transition pattern of these transition patters said estimated frequency before aliasing of said interference wave can be applied and for selecting the pattern … on the basis of said selected transition pattern …”.); and 
generating radar data by compensating the beat frequency signal for a carrier frequency change by the frequency modulation model (Para. 60 “filter for correcting frequency before aliasing …”).
Note that under the broadest reasonable interpretation, the reference signal can serve as a model or the frequency model can simply refer to the mathematical concept of a linearly changing frequency signal as discussed in paragraph 4 of Yamano wherein a linear model for a chirp signal would be described in general terms by the following mathematical formula:                                 
                                    y
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    c
                                    o
                                    s
                                    ⁡
                                    (
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                    t
                                    +
                                     
                                    ∅
                                    )
                                
                             where                                 
                                    
                                        
                                            f
                                        
                                        
                                            b
                                        
                                    
                                
                             is the beat frequency,                                 
                                    ∅
                                
                             is a random phase and t is of course time.
As to claim 2, Yamano discloses the radar signal processing method of claim 1, wherein: the obtaining of the beat frequency signal comprises obtaining sampling data by sampling the beat frequency signal at sampling points, and the generating of the radar data comprises compensating a sampling value corresponding to each of the sampling points in the sampling data for an error due to a carrier frequency corresponding to a corresponding sampling point (Para. 60 “applying a filter for suppressing said interference element to said sampled received data for said two or more channels on the basis of said arrival azimuth of said estimated interference element and said estimated result of said corrected frequency …”).
As to claim 3, Yamano discloses the radar signal processing method of claim 1, wherein the generating of the radar data comprises: applying, to the beat frequency signal, a phase normalization model configured to normalize a carrier frequency of the beat frequency signal to be a reference frequency (Para. 78 “the phase is corrected on a corresponding interference element beat frequency f.sub.BA of the data after Fourier Transform in a short time …” see also Para. 82 “projection matrix for Suppressing the following interference element from the detected arrival azimuth of the interference element for each time”).
The specification describes phase normalization as converting or projecting from one domain to another including matrix operations, e.g. FFT, based on sampling points such as sampling in time.  See Spec. Paras. 9 – 13.  
As to claim 6, Yamano discloses the radar signal processing method of claim 3, wherein the phase normalization model comprises phase normalization matrices respectively corresponding to sampling points of the beat frequency signal (Para. 82 “projection matrix for Suppressing the following interference element from the detected arrival azimuth of the interference element for each time”).
As to claim 8, Yamano discloses the radar signal processing method of claim 1, further comprising: radiating the radar transmission signal comprising a chirp signal of which a carrier frequency is modulated based on the frequency modulation model (Para. 4 as cited in claim 1 regarding linearity.); and sensing the radar reflection signal (Fig. 5 item 6).
As to claim 9, Yamano discloses the radar signal processing method of claim 8, wherein the sensing of the radar reflection signal comprises: sensing the radar reflection signal individually by receiving sub-antennas in a radar sensor (Yamano Fig. 1 item 6).
As to claim 10, Yamano discloses the radar signal processing method of claim 1, wherein the obtaining of the beat frequency signal comprises: calculating the beat frequency signal corresponding to a frequency difference between the radar transmission signal and the radar reflection signal (Para. 4 “As shown in Fig. 1(a), a signal S1 which frequency is linearly changed is transmitted from a transmission antenna.  The signal S1 which is reflected by a target is received as a signal S2, and the received signal S2 and the transmitted signal S1 are mixed with each other as shown in FIG. 1(b), thereby generating a beat signal S3 which component is a frequency difference between the received signal and the transmitted signal (beat frequency fb). This beat frequency is proportional to a reciprocating propagation delay time .DELTA.t from a target, and distance can be computed therefrom.”).
As to claim 11, Yamano discloses the radar signal processing method of claim 1, wherein the frequency modulation model is a model having a pattern in which a carrier frequency changes linearly or a model having a pattern in which a carrier frequency changes nonlinearly (inherent because a chirp changes either linearly or nonlinearly).
As to claim 12, Yamano discloses the radar signal processing method of claim 1, further comprising: calculating at least one of angle-of-arrival (AoA) information or range information from the radar data (Para. 74 “DBF”).
As to claim 16, Yamano discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the radar signal processing method of claim 1 (Fig. 3 item 13).
As to claim 17, Yamano discloses a radio detection and ranging (radar) signal processing device (Fig. 3 item 13), comprising: 
a radar sensor configured to radiate a radar transmission signal generated based on a frequency modulation model and to sense a radar reflection signal from the radar transmission signal being reflected from an object (Para. 4 “As shown in Fig. 1(a), a signal S1 which frequency is linearly changed is transmitted from a transmission antenna.  The signal S1 which is reflected by a target is received as a signal S2, and the received signal S2 and the transmitted signal S1 are mixed with each other as shown in FIG. 1(b), thereby generating a beat signal S3 which component is a frequency difference between the received signal and the transmitted signal (beat frequency fb). This beat frequency is proportional to a reciprocating propagation delay time .DELTA.t from a target, and distance can be computed therefrom.”  See also Para. 59 – 60 “judge to which transition pattern of these transition patters said estimated frequency before aliasing of said interference wave can be applied and for selecting the pattern … on the basis of said selected transition pattern …”.  Under the broadest reasonable interpretation, the reference signal can serve as a model.); and 
a processor configured to obtain a beat frequency signal based on the radar transmission signal and the radar reflection signal (Fig. 5 items 17 specifically item 31), to generate radar data by compensating the beat frequency signal for a carrier frequency change by the frequency modulation model (Para. 60 “a filter for correcting frequency before aliasing, for comparing said frequency before aliasing of said interference wave estimated by said interference direction selector and said two or more transition patterns in said memory so as to judge to which transition pattern of these transition patterns said estimated frequency before aliasing of said interference wave can be applied and for selecting the pattern, and correcting an estimated result of said frequency before aliasing of said interference wave on the basis of said selected transition pattern …”), and 
to calculate at least one of angle-of-arrival (AoA) information or range information from the radar data (Fig. 5 item 33).
As to claim 18, Yamano discloses a signal processing method comprising: 
generating and radiating a transmission signal of which a frequency changes within a band (Para. 4 “As shown in Fig. 1(a), a signal S1 which frequency is linearly changed is transmitted from a transmission antenna.”); 
obtaining a reflection signal from the transmission signal being reflected from an object (Fig. 5 items 5 and 6); 
obtaining a beat frequency signal at sampling points based on the transmission signal and the reflection signal (Fig. 5 item 13 see also Fig. 4); 
compensating the beat frequency signal for values corresponding to the sampling points and to which a frequency change of the transmission signal is applied (Para. 60 “applying a filter for suppressing said interference element to said sampled received data for said two or more channels on the basis of said arrival azimuth of said estimated interference element and said estimated result of said corrected frequency …” see also Fig. 5 items 30 and 32); and 
calculating an angle-of-arrival (AoA) of the object using the compensated beat frequency signal (Fig. 5 item 33).
As to claim 20, Yamano discloses the signal processing method of claim 18, wherein at least three antennas obtain the reflection signal (Fig. 5 item 6).
As to claim 21, Yamano discloses the signal processing method of claim 20, wherein the antennas are equidistant from each other (Para. 69 “linearly arranged at equal intervals …”).
As to claim 22, Yamano discloses the signal processing method of claim 18, wherein a frequency of the transmission signal changes linearly in the band (Fig. 1 item S1).
As to claim 24, Yamano discloses the signal processing method of claim 18, wherein the compensating of the beat frequency signal for the values corresponding to the sampling points and to which the frequency change of the transmission signal is applied comprises: applying a phase normalization matrix to which a frequency change at each of the sampling points to sampling data corresponding to a corresponding sampling point of the beat frequency signal (Para. 82 “projection matrix for Suppressing the following interference element from the detected arrival azimuth of the interference element for each time”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that the lined through limitations are not explicitly taught by the primary reference.
Claims 4 and 25 are rejected under 35 U.S.C. 103 as being obvious over Yamano in view of Jansen (US 11,204,410).
As to claim 4, Yamano teaches the radar signal processing method of claim 3, wherein the phase normalization model comprises combining a result of converting the beat frequency signal in a time domain to data in another domain based on a carrier frequency based on the frequency modulation model (Para. 78 “the phase is corrected on a corresponding interference element beat frequency f.sub.BA of the data after Fourier Transform in a short time …”),
Yamano does not explicitly teach the limitation a result of inversely converting the data in the other domain inot the time domain based on the reference frequency such as an inverse Fast Fourier transform (IFFT).  
In the same field of endeavor, Jansen shows the conventionality of performing an FFT 620 in order to perform signal processing such as digital filtering 630 in order to align delays and then perform an IFFT 640 in order to retrieve the beat frequency to time delay information in order to perform subsequent radar processing 660.  See Jansen col. 10 ll. 5 – 23, Fig. 6.  
In view of the teachings of Jansen, one of ordinary skill would understand that it is conventional to perform signal processing in the frequency domain and then convert back to the time domain in order to perform ranging on improved data thus it would have been obvious to a person having ordinary skill in the art at the time of filing to apply an IFFT on the phase corrected Fourier transformed data as taught in Yamano in order to realize other radar processing techniques/functions such as digital beam forming.  For example, convolution is a technique that is computationally intensive but it is well-known that convolution is equivalent to multiplication in the frequency domain.  Doppler and/or Moving Target filtering is performed in the frequency domain to filter out clutter.  Thus, it is conventional to use filtering and phase correction as taught in Yamano as discussed supra in the Frequency domain to improve computer efficiency.  It would logically follow that in order to plot and or visualize the time domain data that one would have to perform an IFFT to have the data back in the time domain again which would allow for ranging that is based on time.  
As to claim 25, Yamano teaches the signal processing method of claim 24, wherein the phase normalization matrix corresponding to each of the sampling points is a matrix based on a combination of a first matrix operation that converts a value in a time domain corresponding to the sampling point in the sampling data to a value in another domain using a frequency at the sampling point (Para. 78 “the phase is corrected on a corresponding interference element beat frequency f.sub.BA of the data after Fourier Transform in a short time …”) .
Yamano does not explicitly teach the limitation a second matrix operation that inversely converts the value in the other domain into the time domain using a reference frequency such as the IFFT.
In the same field of endeavor, Jansen shows the conventionality of performing an FFT 620 in order to perform signal processing such as digital filtering 630 in order to align delays and then perform an IFFT 640 in order to retrieve the beat frequency to time delay information in order to perform subsequent radar processing 660.  See Jansen col. 10 ll. 5 – 23, Fig. 6.  
In view of the teachings of Jansen, one of ordinary skill would understand that it is conventional to perform signal processing in the frequency domain and then convert back to the time domain in order to perform ranging on improved data thus it would have been obvious to a person having ordinary skill in the art at the time of filing to apply an IFFT on the phase corrected Fourier transformed data as taught in Yamano in order to realize other radar processing techniques/functions such as digital beam forming.  For example, convolution is a technique that is computationally intensive but it is well-known that convolution is equivalent to multiplication in the frequency domain.  Doppler and/or Moving Target filtering is performed in the frequency domain to filter out clutter.  Thus, it is conventional to use filtering and phase correction as taught in Yamano as discussed supra in the Frequency domain to improve computer efficiency.  It would logically follow that in order to plot and or visualize the time domain data that one would have to perform an IFFT to have the data back in the time domain again which would allow for ranging that is based on time.  
Claims 5, 7, 13 and 26 are rejected under 35 U.S.C. 103 as being obvious over Yamano in view of Jansen in further view of Santra (US 2019/0302253)
As to claims 5 and 26, Yamano in view of Jansen does not explicitly teach the radar signal processing method of claims 4 and 25, wherein the other domain comprises an angle domain.
Yamano in view of Jansen does not explicitly teach the limitation wherein the other domain comprises an angle domain.  Because Yamano’s teachings are directed to using an array antenna, there would exist a need for improved angular accuracy.  
In the same field of endeavor, Santra teaches “In step 910, an azimuth FFT is performed on the virtual array data produced in step 908 using higher order beamforming and super-resolution techniques known in the art (Para. 51).”
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to perform an azimuth FFT in addition to the ranging FFT as taught by Jansen in view of Jansen in order to provide an angular dimension thereby improving angular resolution.  
As to claim 7, Yamano teaches the radar signal processing method of claim 3, wherein the phase normalization model comprises: a first matrix operation that converts a value in a time domain corresponding to each of sampling points of the beat frequency signal to  (Para. 78 “the phase is corrected on a corresponding interference element beat frequency f.sub.BA of the data after Fourier Transform in a short time …”); .
Yamano does not explicitly teach the limitation a first matrix operation that converts a value in a time domain corresponding to each of sampling points of the beat frequency signal to X information using a carrier frequency corresponding to a corresponding sampling point of the frequency modulation model wherein X is angle.  Rather, Yamano only explicitly teaches X as the Doppler/frequency domain as discussed supra.  Because Yamano’s teachings are directed to using an array antenna, there would exist a need for improved angular accuracy.  
In the same field of endeavor, Santra teaches “In step 910, an azimuth FFT is performed on the virtual array data produced in step 908 using higher order beamforming and super-resolution techniques known in the art (Para. 51).”
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to perform an azimuth FFT in addition to the ranging FFT as taught by Jansen in view of Jansen in order to provide an angular dimension thereby improving angular resolution.
Yamano in view of Santra does not teach the limitation second matrix operation that inversely converts the angle information into the time domain using the reference frequency.
In the same field of endeavor, Jansen shows the conventionality of performing an FFT 620 in order to perform signal processing such as digital filtering 630 in order to align delays and then perform an IFFT 640 in order to retrieve the beat frequency to time delay information in order to perform subsequent radar processing 660.  See Jansen col. 10 ll. 5 – 23, Fig. 6.  
In view of the teachings of Jansen, one of ordinary skill would understand that it is conventional to perform signal processing in the frequency domain and then convert back to the time domain in order to perform ranging on improved data thus it would have been obvious to a person having ordinary skill in the art at the time of filing to apply an IFFT on the phase corrected Fourier transformed data as taught in Yamano in view of Santra in order to realize other radar processing techniques/functions such as digital beam forming.  For example, convolution is a technique that is computationally intensive but it is well-known that convolution is equivalent to multiplication in the frequency domain.  Doppler and/or Moving Target filtering is performed in the frequency domain to filter out clutter.  Thus, it is conventional to use filtering and phase correction as taught in Yamano as discussed supra in the Frequency domain to improve computer efficiency.  It would logically follow that in order to plot and or visualize the time domain data that one would have to perform an IFFT to have the data back in the time domain again which would allow for ranging that is based on time.  
As to claim 13, Yamano does not explicitly teach the radar signal processing method of claim 12, further comprising: generating a radar image map of a surrounding based on the at least one of the AoA information or the range information.
In the same field of endeavor, Santra teaches “In step 910, an azimuth FFT is performed on the virtual array data produced in step 908 using higher order beamforming and super-resolution techniques known in the art (Para. 51).”
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to perform an azimuth FFT in addition to the ranging FFT as taught by Jansen in view of Jansen in order to provide an angular dimension thereby improving angular resolution.  Note that a two-dimensional FFT creates a matrix/map of image data.  
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Yamano in view of Santra and in further view of Boles (US 4,546,355)
As to claim 14, Yamano in view of Santra does not explicitly teach the radar signal processing method of claim 13, further comprising: visualizing the radar image map through a display.
Commercially available programs such as Matlab® allow for students and engineers to perform signal processing including displaying results of said signal processing on a computer screen.  Displays including computers for displaying radar data including angular information have long existed before modern software signal processing algorithms such as Matlab®.  Thus, such technology is not esoteric.  For example, Boles teaches a CRT display for displaying radar data including angular information.  See Boles Fig. 7 items 25, 26 and 29.  
In view of the prior art including Boles, it would have been obvious to display the range-angle data onto a computer screen because it is well understand that a user can better and more readily analyze an image as compared to a string of numbers thereby improving accuracy and efficiency of said analysis.  
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being obvious over Yamano in view of Santra and in further view of Radar Tutorial listed on the PTO-892 under Non-Patent Documents.
As to claim 19, Yamano does not explicitly teach the signal processing method of claim 18, wherein the band is greater than or equal to 2 gigahertz (GHz).
The Examiner notes that the limitation of claim 19 constitutes a desired result.
Range resolution of a compressed pulse is given by                     
                        
                            
                                c
                            
                            
                                2
                                β
                            
                        
                    
                 where c is speed of light and                     
                        β
                    
                 is bandwidth.  See Radar Tutorial – Pulse Compression attached.  Thus, one of ordinary skill would understand that the larger the bandwidth the better the range resolution.  As such, one of ordinary skill would understand that a bandwidth of x greater than or equal to 2 GHz provides better resolution that a bandwidth of x less than 2 GHz.  
As to claim 23, Yamano does not explicitly teach the signal processing method of claim 18, wherein a resolving power of the AoA is less than or equal to 1 degree (0).
The Examiner notes that the limitation of claim 23 constitutes a desired result. 
Angular resolution of a radiated wave is given by its half-power beamwidth measured in radian or degrees given                      
                        
                            
                                θ
                            
                            
                                3
                                d
                                B
                            
                        
                        =
                        K
                        
                            
                                λ
                            
                            
                                D
                            
                        
                    
                 where K is beamwidth factor, λ is wavelength and D is aperture dimension.  See Radar Tutorial – Angular Resolution attached.  Thus, one of ordinary skill would understand that the smaller the half-power beamwidth the better the angular resolution.  As such, one of ordinary skill would understand that a half-power beamwidth of less than one degree provides better resolution than a half-power beamwidth of more than one degree.    
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Yamano in view of Stettiner (US 2021/0156982) with effective filing data of May 7, 2018.
As to claim 15, Yamano does not teach the radar signal processing method of claim 12, further comprising: changing at least one of a speed, an acceleration, or steering of a vehicle based on the at least one of the AoA information or the range information.
In the same field of endeavor, Stettiner teaches “There are many forms of ADAS available; some features are built into cars or are available as an add-on package. Also, there are aftermarket solutions available. ADAS relies on inputs from multiple data sources, including automotive imaging, LIDAR, radar, image processing, computer vision, and in-car networking (Para. 20).”
In view of the teachings of Stettiner, it would have been obvious to a person having ordinary skill in the art at the time of filing to combine the signal processing techinques of Yamano with the known ADAS equipped vehicle as taught by Stettiner in order to produce a predictable result of an ADAS vehicle system with improved accuracy based on the known signal processing concepts of Yamano that improve angular signal-to-noise via reducing interference, see e.g. Yamano Para. 4, thereby improving the accuracy of the ADAS system thus improving overall safety of travel.  See MPEP 2143 I. (A).  
One of ordinary skill when inventing a product such as radar would have in mind platforms such as automobiles and aircraft among others that use radar thus one of ordinary skill would appreciate designs related to interference suppression and phase correction as taught by Yamano in order to increase sales of said radar product.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamatsu (US 6,317,073) teaches “the frequency shift determining circuit correcting the frequency shift as a function of an angular direction of the radar beam transmitted from the radar wave transmitter … (col. 8 ll. 55 – 65)”
Sanders (US 6,091,356) teaches “the PLL would compare the frequency of the sample to the desired linearly rising frequency of the reference chirp and generate an error signal to correct any deviation (col. 3 ll. 35 – 45).”
Nakatani (US 5,757,307) teaches “the correction value thus obtained is used to correct the phase difference                         
                            
                                
                                    ∆
                                
                                
                                    ∅
                                    j
                                
                            
                        
                     of the beat frequency component calculated in step 180 of the obstacle detecting processing. More detail, when the phase difference                         
                            
                                
                                    ∆
                                
                                
                                    ∅
                                    j
                                
                            
                        
                     of the frequency component having a certain beat frequency is calculated, a correction value                        
                             
                            
                                
                                    ∆
                                
                                
                                    ∅
                                    0
                                
                            
                        
                     corresponding to this beat frequency is selected from the correction values stored through the above-described phase difference correct processing (col. 19 ll. 30 – 35.).”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648